Citation Nr: 1342843	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  10-18 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Denver Colorado


THE ISSUE

Entitlement to an increased evaluation for nummular eczema evaluated as noncompensable prior to April 19, 2010, and as 10 percent disabling since.


REPRESENTATION

Appellant represented by:  Colorado Department of Veterans Affairs 


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran performed verified active duty service during the Vietnam, Peacetime, and Persian Gulf War Eras.   

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

In December 2013, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204  (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id.  

In December 2013, the appellant stated that he wished to withdraw the appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




